 



Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated October   29  ,
2020, is entered into by and between COMMUNICATIONS SYSTEMS, INC., a Minnesota
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated
August 28, 2020, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.            Section 1.1(d) is hereby amended by deleting “$500,000” as the
limitation on the aggregate undrawn amount of all outstanding Subfeature Letters
of Credit, and by substituting for said amount “$2,000,000.”

 

2.            The effective date of this Amendment shall be the date that all of
the following conditions set forth in this Section have been satisfied, as
determined by Bank and evidenced by Bank’s system of record. Notwithstanding the
occurrence of the effective date of this Amendment, Bank shall not be obligated
to extend credit under this Amendment or any other Loan Document until all
conditions to each extension of credit set forth in the Credit Agreement have
been fulfilled to Bank’s satisfaction.

 

(a)          Approval of Bank Counsel. All legal matters incidental to the
effectiveness of this Amendment shall be satisfactory to Bank’s counsel.

 

(b)          Documentation. Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed by all parties:

 

(i)              This Amendment and each promissory note or other instrument or
document required hereby.

 

(ii)             Such other documents as Bank may require under any other
Section of this Amendment.

 

(c)          Regulatory and Compliance Requirements. All regulatory and
compliance requirements, standards and processes shall be completed to the
satisfaction of Bank.

 

3.            Except as specifically provided herein, all terms and conditions
of the Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

 

4.            Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth therein.
Borrower further certifies that as of the date of this Amendment there exists no
Event of Default as defined in the Credit Agreement, nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute any such Event of Default.

 



 

 

5.              Borrower hereby covenants that Borrower shall provide to Bank
from time to time such other information as Bank may request for the purpose of
enabling Bank to fulfill its regulatory and compliance requirements, standards
and processes. Borrower hereby represents and warrants to Bank that all
information provided from time to time by Borrower or any Third Party Obligor to
Bank for the purpose of enabling Bank to fulfill its regulatory and compliance
requirements, standards and processes was complete and correct at the time such
information was provided and, except as specifically identified to Bank in a
subsequent writing, remains complete and correct today, and shall be complete
and correct at each time Borrower is required to reaffirm the representations
and warranties set forth in the Credit Agreement.

 

Signature page follows

 

- 2 -

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be effective as of the effective date set forth
above.

 

COMMUNICATIONS SYSTEMS, INC.   WELLS FARGO BANK, NATIONAL ASSOCIATION       By:
[a201616001_v1.jpg]   By: [a201616002_v1.jpg] Name:  Mark D. Fandrich   
Name:  Kael Peterson  Title:    Chief Financial Officer    Title:    Senior Vice
President 

 

Signature Page to First Amendment to Credit Agreement

 





 